5 F.3d 533NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of AMERICA, Appellee,v.David WILLIAMS, Appellant.
No. 93-1484
United States Court of Appeals,Eighth Circuit.
Submitted:  August 18, 1993.Filed:  September 9, 1993.

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
David Williams appeals his conviction and sentence on four counts of narcotics-related offenses.  Mr. Williams challenges the trial court's restrictions on cross-examination of one government witness, the prosecutor's use of allegedly perjured testimony by another government witness, and the trial court's failure to find sentencing entrapment and refusal to grant a downward departure from the appropriate sentencing guidelines range on that basis.


2
We have thoroughly considered the arguments of the parties and the materials submitted.  We affirm the trial court.1  See 8th Cir.  R. 47B.



1
 The Honorable William C. Stuart, Senior United States District Judge for the Southern District of Iowa, sitting by designation in the Northern District of Iowa